          EXHIBIT 1




Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 1 of 28
                                                                                                 Electronically Filed - Clay - August 27, 2020 - 12:38 PM
                                                                        20CY-CV06919

               IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                      )
                             Plaintiff            )
          v.                                      )     Case No:
                                                  )
FORD MOTOR COMPANY                                )
Serve registered agent                            )
The Corporation Company                           )
120 South Central Ave                             )     JURY TRIAL DEMANDED
Clayton, MO 63105                                 )
                        Defendant                 )


                               PETITION FOR DAMAGES

          COMES NOW Plaintiff Gary Binkley through counsel, and pursuant to Rule 53.01,

Rule 55, and RSMo. § 213.111, alleging the following in support of his claims for relief:

                                    INTRODUCTION

          1.    This is an employment discrimination case is filed pursuant to the Missouri

Human Rights Act, RSMo. §§ 213.010 – 213.137 (“MHRA”).

          2.    FORD    violated   the   MHRA    by   subjecting   Plaintiff   to   disability

discrimination.

          3.    FORD violated the MHRA by retaliating against Plaintiff for opposing what

he reasonably believed in good faith to be disability discrimination.

          4.    Plaintiff seeks all relief available under the MHRA, including nominal,

actual, and punitive damages, costs, fees, an enhancement of fees, interest, and equitable

relief.

          5.    RSMo. § 213.111.4(2)(a-d), the MHRA’s limitation on “damages for future

pecuniary losses emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other nonpecuniary losses and punitive damages,” denies Plaintiff

“equal rights and opportunity under the law” and thus violates Article I, Section 2 of the



           Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 2 of 28
                                                                                                 Electronically Filed - Clay - August 27, 2020 - 12:38 PM
Missouri Constitution in that it arbitrarily and capriciously creates different classes of

people based on the number of persons employed by their employer; as applied to this

case it would mean that Plaintiff’s damages for emotional distress, humiliation,

frustration, and future economic loss are, as a matter of law, worth less than for a person

who works for a larger employer, and there is no rational basis for the legislature to

classify employees in such a manner; moreover, Defendant’s liability for punitive

damages would be decided based on the number of its employees instead of the

reprehensibility of its conduct and its financial condition and there is no rational basis for

the limitations of such damages based on the number of persons employed by Defendant.

                                         PARTIES

       6.      Plaintiff Gary Binkley is an adult male resident and citizen of Missouri.

       7.      Plaintiff was employed by FORD as a Millwright for the last 30 years.

       8.      Plaintiff is a “person” as defined by RSMo. § 213.010(15).

       9.      Based upon information and belief, FORD has its principle place of business

in Michigan.

       10.     Defendant FORD (hereinafter “Defendant” of “FORD”) is an automobile

company that owns and operates a factory in Clay County, Missouri.

       11.     Throughout Plaintiff’s employment with Defendant, Defendant was a

Corporation.

       12.     Defendant was incorporated under the laws of Michigan and is registered

and permitted to do business in Missouri.

       13.     Based upon information and belief, Defendant FORD’s principal place of

business is located at 1 American Road, Dearborn Michigan, 48126.



                                              2

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 3 of 28
                                                                                                Electronically Filed - Clay - August 27, 2020 - 12:38 PM
       14.    Throughout Plaintiff’s employment with Defendant, Defendant was a

“person” as defined by RSMo. § 213.010(15).

       15.    Throughout Plaintiff’s employment with Defendant, Defendant employed

six or more persons in Missouri.

       16.    Throughout Plaintiff’s employment with Defendant, Defendant was an

“employer” as defined by RSMo. 213.010(8).

       17.    Defendant conducts ongoing and substantial business in Missouri.

       18.    Defendant employs Plaintiff to perform job duties in Missouri.

       19.    Defendant is an entity which acts through agents. It is liable for the conduct

of its agents acting within the course and scope of their agency, its own negligence, the

acts of its agents which it knowingly ratifies, injuries incurred by agents’ performance of

its non-delegable duties, acts done by agents for which the agency relationship allows or

assists the agent to perform, and acts its agents take by virtue of their position with

Defendant.

                SUBJECT MATTER JURISDICTION AND VENUE

       20.    This Court has general original jurisdiction over this case pursuant to article

V, section 14 of the Missouri Constitution because this is a civil case.

       21.    Pursuant to RSMo. § 213.111.1, venue is proper in this Court because the

unlawful discriminatory acts alleged occurred in Clay County, Missouri.

                               FACTUAL ALLEGATIONS

       22.    Plaintiff has been an employee of Defendant for 30 years.

       23.    Defendant hired Plaintiff as a Millwright.

       24.    Specifically, at all relevant times, Plaintiff has been employed as a PM Truck

clerk for Defendant for the last six years.

                                              3

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 4 of 28
                                                                                              Electronically Filed - Clay - August 27, 2020 - 12:38 PM
         25.   Plaintiff was a PM Truck Clerk at Defendant’s Kansas City Assembly Plant.

         26.   The Kansas City Assembly Plant is located at 8121 US-69, Claycomo, MO

64119.

         27.   Plaintiff was an outstanding worker for Defendant and is one of the most

senior and qualified employees for Defendant at the Kansas City Assembly Plant.

         28.   Throughout his employment, Plaintiff would regularly work excessive

amounts overtime for Defendant.

         29.   On May 28, 2018, Plaintiff suffered a stroke.

         30.   On or about December 2, 2018, Plaintiff provided FORD with a doctor’s

note from his personal Physician, which cleared him of all medical restrictions.

         31.   On or about December 14, 2018 Plaintiff was cleared by Defendant’s

Nursing Department to return to work.

         32.   After meeting with the Nursing Department, Plaintiff met with the Plant

physician in order to return to work.

         33.   The Plant Physician denied Plaintiff to return to work, despite Plaintiff

having no restrictions from his personal doctor.

         34.   In the evaluation, the Plant Physician told Plaintiff that he should retire.

         35.   Defendant did not offer any reasonable accommodations to Plaintiff.

         36.   Throughout 2019, Plaintiff applied for multiple jobs at Defendant for which

he was qualified.

         37.   Plaintiff was not contacted or interviewed for any of these positions for

which he applied.




                                              4

         Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 5 of 28
                                                                                                   Electronically Filed - Clay - August 27, 2020 - 12:38 PM
       38.      On or about May 31, 2019, Plaintiff provided two additional letters of full

medical clearance to Defendant from his own physicians, permitting him to return to

work with no restrictions.

       39.      Plaintiff again returned to FORD in order to return to work.

       40.      Plaintiff was again cleared by FORD’S nursing department.

       41.      Plaintiff was not evaluated or examined by the Plant Physician on that day,

yet Plaintiff was still denied the ability to return to work by Defendant.

       42.      The Plant Physician then called and berated Plaintiff’s personal physicians

in order to make them change their letters of clearance.

       43.      Once again, Defendant failed to allow Plaintiff to return to work, and failed

to provide him with any reasonable accommodations.

       44.      As of the date of the filing of this petition, Plaintiff has not been allowed to

return to work by Defendant, and Defendant has not provided Plaintiff with any options

of reasonable accommodations.

       45.      Because of Plaintiff’s stroke, Defendant has denied Plaintiff the ability to

return to work, and has discriminated against Plaintiff based upon his stroke and his

disability/perceived disability.

                           ADMINISTRATIVE PROCEDURES

       46.      On June 4, 2019, Plaintiff filed a Charge of Discrimination with the Missouri

Commission on Human Rights against Defendant. The Charge was assigned #E-06119

51082. A copy of the Charge is attached hereto as Exhibit A and is incorporated herein

by reference.




                                                5

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 6 of 28
                                                                                                 Electronically Filed - Clay - August 27, 2020 - 12:38 PM
       47.     On July 13, 2020, the Missouri Commission on Human Rights issued

Plaintiff a right-to-sue notice, allowing his to file a lawsuit regarding the allegations made

in Charge #E-06119-51082. A copy of the notice is attached hereto as Exhibit B and

incorporated herein by reference.

       48.     This Petition has been filed within 90 days of July 13, 2020.

                                      COUNT I
                             Disability Discrimination
                  Pursuant to the MHRA, R.S.Mo. § 213.010, et seq.

       49.     Plaintiff incorporates by reference every other paragraph of this Petition as

if fully set forth herein.

       50.     The conduct and actions of Defendant constitute improper and

discriminatory behavior.

       51.     Plaintiff’s disability was a contributing factor in the discriminatory and

harassing conduct he suffered and experienced.

       52.     Defendant has failed to reasonably accommodate Plaintiff’s disability.

       53.     Defendant’s discriminatory conduct has included but is not limited to,

Defendant’s failure to provide reasonable accommodations for Plaintiff’s disability and

treating Plaintiff less favorably, negatively, cruelly, and with hostility because of his

disability.

       54.     Plaintiff’s terms, conditions, and privileges of employment have been

adversely affected.

       55.     Defendant’s   conduct    described    herein   further   unnecessarily    and

unreasonably interfered with Plaintiff’s ability to perform his job.




                                              6

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 7 of 28
                                                                                                    Electronically Filed - Clay - August 27, 2020 - 12:38 PM
       56.       Defendants have applied a system wherein different terms, conditions, and

privileges of employment are used as a design and intention to discriminate on the basis

of disability.

       57.       Defendant’s conduct has caused Plaintiff degradation, humiliation, anxiety,

and emotional distress.

       58.       The conduct described herein would have detrimentally affected a

reasonable person in Plaintiff’s position.

       59.       Management-level employees perpetuated the discrimination based on

Plaintiff’s status as a disabled individual, including refusing to reasonably accommodate

Plaintiff’s disability and generally treating Plaintiff less favorably because of his disability.

       60.       In addition, management-level employees knew or should have known of

the discrimination based on Plaintiff’s disability but failed to address the problem and

further failed to implement effective and appropriate procedures to stop the

discrimination and harassment.

       61.       The actions and conduct set further herein were outrageous and showed an

evil motive or reckless indifference or conscious disregard for the rights of Plaintiff, and

therefore Plaintiff is entitled to punitive damages from Defendant to punish Defendant

and to deter Defendant and others from like conduct.

       WHEREFORE, Plaintiff prays for judgment in his favor and against Defendant on

Count I of his Petition, for a finding that he has been subjected to unlawful discrimination

as prohibited by RSMo. § 213.010, et al.; for an award of compensatory and punitive

damages, for costs expended, reasonable attorneys’ fees, and such other and further relief

as this Court deems just, proper, and equitable.



                                               7

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 8 of 28
                                                                                                  Electronically Filed - Clay - August 27, 2020 - 12:38 PM
                                    COUNT II
                                    Retaliation
                    Missouri Human Rights Act; RSMo. § 213.070(2)

       62.     Plaintiff incorporates by reference every other paragraph of this Petition as

if fully set forth herein.

       63.     Plaintiff engaged in protected activity by opposing what he reasonably in

good faith believed to be discrimination and/or retaliation by:

               a. Complaining about discrimination based upon disability and perceived

                    disability;

               b. Filing a Charge of Discrimination with the MCHR;

               c. Requesting that management take action to return him to work;

               d. Providing medical releases from his physicians;

       64.     Defendant retaliated against Plaintiff by:

               a. Continuing to deny him the ability to work;

               b. Calling Plaintiff’s treating doctors and convincing them to change their

                    evaluations;

               c. Denying Plaintiff the ability to return to his position at Defendant;

               d. Failing to evaluate Plaintiff’s ability to work;

               e. Denying Plaintiff an interview for the jobs he applied for;

               f.    Failing to reach out and respond to plaintiff in regards to the jobs he

                    applied for;

       65.     The retaliation was done because of Plaintiff’s protected activities.

       66.     Plaintiff’s protected activities were the motivating factors in the retaliation.




                                               8

        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 9 of 28
                                                                                                   Electronically Filed - Clay - August 27, 2020 - 12:38 PM
          67.   The retaliation caused Plaintiff damage, including lost wages, emotional

distress, frustration, humiliation, and deprived Plaintiff of his civil rights under Missouri

law.

          68.   Defendant’s conduct set forth herein demonstrates a reckless indifference

or conscious disregard for the rights of Plaintiff and others. Therefore, Defendant is liable

for punitive damages in an amount the jury determines is fair and reasonable in order to

punish Defendant and deter Defendant and others from repeating this conduct in the

future.

          WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Petition, for a for a Judgment finding Defendant retaliated against Plaintiff in violation of

RSMo. § 213.070 and awarding Plaintiff nominal or actual damages, punitive damages in

an amount that is fair and reasonable, costs, attorney fees, an enhancement of attorney

fees, all recoverable interest, expert fees, travel expenses, and all other equitable relief the

Court may grant to remedy Defendant’s violations of the MHRA.

          JURY TRIAL DEMANDED.


                                                   The Tourigny Law Firm, LLC

                                                   /s/ Greg N. Tourigny
                                                   Greg N. Tourigny MO # 71210
                                                   4600 Madison Ave. Suite 810.
                                                   Kansas City MO
                                                   (816) 945-2861
                                                   greg@tourignylaw.com

                                                   and




                                               9

          Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 10 of 28
                                                                     Electronically Filed - Clay - August 27, 2020 - 12:38 PM
                                    Sophie Woodworth, MO #49383
                                    Holman Schiavone, LLC
                                    4600 Madison Avenue, Suite 810
                                    Kansas City, Missouri 64112
                                    Phone: 816.283.8738
                                    Fax: 816.283.8739
                                    swoodworth@hslawllc.com

                                    ATTORNEYS FOR PLAINTIFF




                               10

Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 11 of 28
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                 Case Number: 20CY-CV06919
  SHANE TERRIL ALEXANDER
  Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
  GARY BINKLEY                                                       GREG NORMAN TOURIGNY
                                                                     4600 MADISON AVENUE
                                                                     SUITE 810
                                                              vs.    KANSAS CITY, MO 64112
  Defendant/Respondent:                                              Court Address:
  FORD MOTOR COMPANY INC                                             11 S WATER
  Nature of Suit:                                                    LIBERTY, MO 64068
  CC Employmnt Discrmntn 213.111                                                                                                           (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: FORD MOTOR COMPANY INC
                                      Alias:
   R/A THE CORPORATION COMPANY
   120 S. CENTRAL AVENUE
   CLAYTON, MO 63105

        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                         8/28/2020                          _______________________________________________________
                                                           Date                                                      Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                         _____________________________________________
                     Printed Name of Sheriff or Server                                                         Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________                   _____________________________________________
                                                                               Date                                         Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-1026                   1 of 1               Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:20-cv-00804-DGK Document                                  1-1 Filed  10/06/20      Page
                                                                                                       54.13, and 54.20;12   of 28
                                                                                                                         506.120 – 506.140, and 506.150 RSMo
                                                                                               Electronically Filed - Clay - August 31, 2020 - 12:55 PM
              IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                       )
                             Plaintiff             )
       v.                                          )      Case No: 20CY-CV06919
                                                   )
FORD MOTOR COMPANY                                 )
                                                   )
                             Defendant             )


     ORDER GRANTING PLAINTIFF’S APPLICATION FOR CHANGE OF JUDGE

         NOW ON THIS _________ day of ________________, 2020, the Court takes up
Plaintiff’s Application for Change of Judge, filed August 31, 2020. The Motion is
GRANTED. This case is hereby transferred to the Presiding Judge for reassignment.
         IT IS SO ORDERED.

_______________________                        _______________________________________

DATE                                            Hon. Shane T. Alexander, Circuit Court Judge




       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 13 of 28
                                                                                                          Electronically Filed - Clay - August 31, 2020 - 12:55 PM
                IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                           )
                               Plaintiff               )
       v.                                              )       Case No: 20CY-CV06919
                                                       )
FORD MOTOR COMPANY                                     )
                                                       )
                               Defendant               )


                          APPLICATION FOR CHANGE OF JUDGE

         COMES NOW, Plaintiff Gary Binkley, by and through his counsel, and pursuant to Rule
51.05 applies for a change of Judge from The Honorable Shane T. Alexander, Division 1 of the Circuit
Court of Clay County. This application is made within sixty (60) days of service of process on
Defendants and within thirty (30) days from the designation of the trial judge and is therefore timely.


Dated this 31st day of August, 2020.

                                                       The Tourigny Law Firm, LLC

                                                       /s/ Greg N. Tourigny
                                                       Greg N. Tourigny MO # 71210
                                                       4600 Madison Ave. Suite 810.
                                                       Kansas City MO
                                                       (816) 945-2861
                                                       greg@tourignylaw.com

                                                       and

                                                       Sophie Woodworth, MO #49383
                                                       Holman Schiavone, LLC
                                                       4600 Madison Avenue, Suite 810
                                                       Kansas City, Missouri 64112
                                                       Phone: 816.283.8738
                                                       Fax: 816.283.8739
                                                       swoodworth@hslawllc.com

                                                       ATTORNEYS FOR PLAINTIFF




        Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 14 of 28
                                                                   Electronically Filed - Clay - August 31, 2020 - 12:29 PM




Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 15 of 28
                                                                                                                    Electronically Filed - Clay - August 31, 2020 - 12:29 PM
                         MISSOURI DEPAR’rMENr OF LABOR AND INDUSTRIAL RELATIONs
                    MISSOURI COMMISSION ON HUMAN RIGHTS
  fficwAaL Pie                   Ai8iAS~ Hil                           MARThA amos                AAJIAWAWI, PHD.
                              DeARTienOa.ct                            C~’~ Cent                  Exnnwt Da~*


July 14, 2020

Gary Blakley
7149 NE Antloch Rd.
Gladstone, MO 64119

RE:              Blakley vs. Ford Motor Corp.
                 E-6/1 9-51 082 28E-2019-01 149

        NO RIGHT TO SUE on all Ag. AllegatIons BECAUSE OF LACK OF JURISDICTION
                                                             -




The MCHR has determined that it lacks jurisdiction over these allegations because you are 70 or older
and therefore outside of the protected age group under the Missouri Human Rights Act. Therefore,
MCHR Is administratively closing this case with regard to these allegations as well and termInating all
MCHR proceedings relating to these allegations.
                                 RIGHT TO SUE on all other AllegatIons
                                                         —




The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice of
your right to sue.
This letter indicates your right to bring a cMl action within 90 days of this notice against the respondent(s)
named in the complaint. Such an action may be brought in any circuit court in any county in which the
unlawful discriminatory practice Is alleged to have occurred but it must be brought no later than two years
after the alleged cause occurred or its reasonable dIscovery. Upon Issuance of this notice, the MCHR Is
terminating all proceedings relating to the complaint. No person may file or reinstate a complaint with the
MCHR after the issuance of a notice of right to sue relating to the same practice or act. You are hereby
notified of your right to sue the Respondent(s) named In your complaint In state circuit court. ThIS MUST
BE DONE WITHIN 90 DAYS OF ThE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOSt

(continued on next page)




            C                               C                                                      C
  3315 VS9T1NMAN&va, 5um212      111 N. 7THST~T, Sem903           1410Gse9888. 5an280      lO8AwiiimStRsT, Sin D
          P.O. 9cR 1129           Si. Louis. MO 83101-2100       KmusCrrr. 11084102-1047    Sutsiow. MO 838014454
     ~~iCiTv. MO 85102-1120         Piecer 314-340-7590              Fax 818.380-3582          Fax 573-4724821
        Pwoec 573-7514825             Fax 314440-7238
         Fax 573-751-2905

                                  -TDDlTTV~ 1400735-2988 (TDD) Relay Mlesoist 711
                                  wwflaflhwnnfl               E-Mt meanagov
              Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 16 of 28
                                                                                                                                                                                 Electronically Filed - Clay - August 31, 2020 - 12:29 PM
                                                         RE: Blakley vs. Ford Motor Corp.
                                                          E-6/19-51082 28E-2019-01 149


You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-
filing period for any federal claims, This notice of right to sue is being issued as required by Section
213.111.1, RSM0, because it has been over 180 days afterthefiling of this complaintand MCHR has
not completed its administrative processing.

In addition to the process described above, if any party is aggrieved by this decision of the MCHR, that
party may appeal the decision by filing a petition under § 536.150 of the Revised Statutes of Missouri
in state circuit court.

Respectfully,



Alisa Warren, Ph.D.
Executive Director


Ford Motor Corp.
Kansas City Assembly Plant
Claycomo, MO 64119


The Tourigny Law Firm, LLC
Attn: Mr. Greg N. Tourigny
4600 Madison Ave., Suite 810
Kansas City, Mo. 64111




  3315 WEST TRUMAN BLvD., SUITE 212                111 N. 7TI STREET SUITE 903                    1410 GENEssEE, SUITE 260                      106 ARTI IUR STREET, SUITE D
           P.O. Box 1129                            ST. LOUIS, MO 631 01-2100                    KANsAs CITY, MO 64102-1047                      SIKDsTON, MO 63801-5454
   JEFFERSoN CITY, MO 65102-1129                       PHoNE: 314-340-7590                           FAX: 816-889-3582                               FAx: 573-472-5321
        PHONE: 573-751-3325                             FAx: 314-340-7238
         F~,x: 573-751-2905

     Missouri Commission on Human Rights is an equal opportunity eu,ployer/progra,n. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                      TDDITTY:      1-800-735-2966 (TDD)        Relay Missouri: 711
                                                www.labor.mo.gov/mohumarmrights              E-Mail: mchr@labor.mo.gov
                      Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 17 of 28
                                                                                           Electronically Filed - Clay - September 01, 2020 - 01:58 PM
           IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                   )
                                               )
             Plaintiff,                        )
      v.                                       )      Case No: 20CY-CV06919
                                               )
FORD MOTOR COMPANY                             )
                                               )      JURY TRIAL DEMANDED
             Defendant.                        )
                                               )
                                               )
                             ENTRY OF APPEARANCE

      COMES NOW, Sophie Woodworth, of HOLMAN SCHIAVONE, LLC, and hereby

enters her appearance on behalf of plaintiff Gary Binkley in the above-captioned matter.


                                               Respectfully submitted,

                                               /s/ Sophie Woodworth_______
                                               Sophie Woodworth, MO #49383
                                               Holman Schiavone, LLC
                                               4600 Madison Avenue, Suite 810
                                               Kansas City, Missouri 64112
                                               Phone: 816.283.8738
                                               Fax: 816.283.8739
                                               swoodworth@hslawllc.com

                                               ATTORNEYS FOR PLAINTIFF




       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 18 of 28
                                                                                           Electronically Filed - Clay - September 01, 2020 - 01:58 PM
           IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                   )
                                               )
             Plaintiff,                        )
      v.                                       )      Case No: 20CY-CV06919
                                               )
FORD MOTOR COMPANY                             )
                                               )      JURY TRIAL DEMANDED
             Defendant.                        )
                                               )
                                               )
                             ENTRY OF APPEARANCE

      COMES NOW, Sophie Woodworth, of HOLMAN SCHIAVONE, LLC, and hereby

enters her appearance on behalf of plaintiff Gary Binkley in the above-captioned matter.


                                               Respectfully submitted,

                                               /s/ Sophie Woodworth_______
                                               Sophie Woodworth, MO #49383
                                               Holman Schiavone, LLC
                                               4600 Madison Avenue, Suite 810
                                               Kansas City, Missouri 64112
                                               Phone: 816.283.8738
                                               Fax: 816.283.8739
                                               swoodworth@hslawllc.com

                                               ATTORNEYS FOR PLAINTIFF




       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 19 of 28
Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 20 of 28
Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 21 of 28
                                                                                              Electronically Filed - Clay - September 04, 2020 - 10:04 AM
           IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                     )
         Plaintiff                               )
    v.                                           )      Case No: 20CY-CV06919
                                                 )
FORD MOTOR COMPANY                               )
Serve registered agent                           )
The Corporation Company                          )
120 South Central Ave                            )      JURY TRIAL DEMANDED
Clayton, MO 63105                                )
                        Defendant                )

       MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

Plaintiff by and through his undersigned counsel hereby moves for the appointment of

Kathleen Langdon to serve Defendant Ford Motor Company. In support of this Motion,

Plaintiff states that Kathleen Langdon has no interest in the above action, and is of legal

age to perform this service.


                                                 Respectfully submitted,

                                                 The Tourigny Law Firm, LLC

                                                 /s/ Greg N. Tourigny
                                                 Greg N. Tourigny MO # 71210
                                                 4600 Madison Ave. Suite 810.
                                                 Kansas City MO
                                                 (816) 945-2861
                                                 greg@tourignylaw.com

                                                 and

                                                 Sophie Woodworth, MO #49383
                                                 Holman Schiavone, LLC
                                                 4600 Madison Avenue, Suite 810
                                                 Kansas City, Missouri 64112
                                                 Phone: 816.283.8738
                                                 Fax: 816.283.8739
                                                 swoodworth@hslawllc.com
                                                 ATTORNEYS FOR PLAINTIFF




       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 22 of 28
                                                                                                   Electronically Filed - Clay - September 04, 2020 - 10:04 AM
            IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                       )
         Plaintiff                                 )
    v.                                             )      Case No: 20CY-CV06919
                                                   )
FORD MOTOR COMPANY                                 )
Serve registered agent                             )
The Corporation Company                            )
120 South Central Ave                              )      JURY TRIAL DEMANDED
Clayton, MO 63105                                  )
                        Defendant                  )

               ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Kathleen Langdon is hereby appointed to serve Defendant Ford Motor Company in

the above captioned matter.

                                                   Respectfully submitted,

                                                   The Tourigny Law Firm, LLC

                                                   /s/ Greg N. Tourigny
                                                   Greg N. Tourigny MO # 71210
                                                   4600 Madison Ave. Suite 810.
                                                   Kansas City MO
                                                   (816) 945-2861
                                                   greg@tourignylaw.com

                                                   and

                                                   Sophie Woodworth, MO #49383
                                                   Holman Schiavone, LLC
                                                   4600 Madison Avenue, Suite 810
                                                   Kansas City, Missouri 64112
                                                   Phone: 816.283.8738
                                                   Fax: 816.283.8739
                                                   swoodworth@hslawllc.com
                                                   ATTORNEYS FOR PLAINTIFF




       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 23 of 28
                                                                                                   Electronically Filed - Clay - September 08, 2020 - 11:11 AM
            IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

GARY BINKLEY                                       )
         Plaintiff                                 )
    v.                                             )      Case No: 20CY-CV06919
                                                   )
FORD MOTOR COMPANY                                 )
Serve registered agent                             )
The Corporation Company                            )
120 South Central Ave                              )      JURY TRIAL DEMANDED
Clayton, MO 63105                                  )
                        Defendant                  )

               ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and Kathleen Langdon is hereby appointed to serve Defendant Ford Motor Company in

the above captioned matter.



_____________________                     ___________________________________

       DATE                                        JUDGE OR CLERK OF THE COURT




                                                   Respectfully submitted,

                                                   The Tourigny Law Firm, LLC

                                                   /s/ Greg N. Tourigny
                                                   Greg N. Tourigny MO # 71210
                                                   4600 Madison Ave. Suite 810.
                                                   Kansas City MO
                                                   (816) 945-2861
                                                   greg@tourignylaw.com

                                                   and

                                                   Sophie Woodworth, MO #49383
                                                   Holman Schiavone, LLC
                                                   4600 Madison Avenue, Suite 810
                                                   Kansas City, Missouri 64112



       Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 24 of 28
                                                                   Electronically Filed - Clay - September 08, 2020 - 11:11 AM
                                   Phone: 816.283.8738
                                   Fax: 816.283.8739
                                   swoodworth@hslawllc.com
                                   ATTORNEYS FOR PLAINTIFF




                               2

Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 25 of 28
Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 26 of 28
Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/20 Page 27 of 28
                                                                                                                                                                           Electronically Filed - Clay - September 09, 2020 - 11:01 AM
               IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

 Judge or Division:                                                    Case Number: 20CY-CV06919                                               l ;y/ .__l (l
 SHANE TERIUL ALEXANDER
 Plaintiff/Petitioner:                                                 Plaintiff' :;/Petitioner's Attorney/ Address
 GARY BfNKLEY                                                          GREG NORMAN TOURIGNY
                                                                       4600 MADISON AVENUE
                                                                       SUTTE 810
                                                                 vs.   KANSAS CITY, MO 64 112
 Defendant/Respondem:                                                  Court Address:
 FORD MOTOR COMPANY INC                                                11 SWATER
 Nature of Suit:                                                       LIBERTY, MO 64068
 CC Employmnt Discnnntn 213 .111                                                                         ..                                    (Date File Stamp)

                                                                 Summons in Civil Case
     The St.ate of Missouri to: FORD :vtOTOR COM PANY INC
                                Alias:
  RIA THE CO RPORATION COMPANY
  120 S. CENTRAL AVENUE
  CLAYTON, MO 63105

          COURT SEAL OF                         You arc summoned to appear before this court and to file your pleading to the petition, a copy of
                                         which is attached, and to sc:rve a copy of your pleading upon the attorney for Plaintiff/Petitioner al the
                                         above address all within 30 days after receMng this summons, exclush'c of the day of se1Ti cc. If you fail to
                                         fil e your pleading, judgment by default may he taken against you for the relief demanded in the petition.
                                                         8/28/2020
                                                           Date                                                             Clerk
          CLAY COUNTJ'                   Further ln fonnation:

                                                                       ShcrifPs or Server's Return
      N ote to scn•ing officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served lhe above summons by: (check one)
      0   delivering n copy of the summons and a copy of the petition to the Defendant/Respondent
      0   leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defondant/Respon<lenr with
           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ a person of the Dcfendant'5/Rcspondent's fami ly over the age of 15 years.
      5[] (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                          lJa n t,t, r   L"" (                                        (name)      --Xv'l.+t:.t I:<'   SJ}:-, ,c..   I. J )                     (title).

      0    ocher
                   ---------------------- ---------- - ------------
     Served at        \) .s· ·0


     m       ( DJ/I),_,




                                                 1ission expires: - - -- -- - - --
                                                                                  Date
      Sheriff's Fees
      Summons                      S_ __ __ __
      Non Est                      S_ _ _ _ _ __
      Sheriff's Deputy Salary
      Supplemental Surcharge       S    10.00                                                                              I
      Mileage                      $                    (_miles@$._ _ _ per mile)
      Total                        S_ _ _ _ _ __
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, sec Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Coun Use On~v: Document Id# 20-SMCC-1026                            of 1                      Civil Procedure Fonn No. l , Rules 54.01 - 54.05,
CLAY (2-1 1) (SMCCCY)     Case 4:20-cv-00804-DGK Document 1-1 Filed 10/06/2054.13,Page    28506.120-
                                                                                   and 54.20; of 28 506.140, nnd 506.150 RSMo
